Exhibit 10.19
CHANGE IN CONTROL AGREEMENT
          This Change In Control Agreement (this “Agreement”) dated effective as
of the 30th day of April, 2010, between RPM International Inc., a Delaware
corporation (the “Company”), and Robert L. Matejka (“Executive”).
          WHEREAS, the Board of Directors of the Company has retained the
services of Executive to serve as Senior Vice President and Chief Financial
Officer in order to give the Company time to conduct an orderly search for a
Chief Financial Officer; and
          WHEREAS, the Company has determined that it will be in the best
interests of the Company to encourage Executive’s continued attention and
dedication to Executive’s duties in the potentially disruptive circumstances of
a possible Change in Control (as defined herein) of the Company.
          NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein contained, the parties
hereto agree as follows:
          1. Termination of Employment During Protected Period.
          (a) Events of Termination. Executive shall be entitled to certain
benefits, as set forth in Subsection 1(b) below if within the Protected Period,
Executive’s employment is Terminated (i) by the Company without Cause, for any
reason or no reason; or (ii) by the Executive for Good Reason by delivery of
Notice of Termination for Good Reason to the Company indicating that an event
constituting Good Reason has occurred, provided that Executive’s failure to
object in writing to an event alleged to constitute Good Reason within six
months of the date of occurrence of such event shall be deemed a waiver of such
event by Executive and Executive thereafter may not Terminate the Employment
Period under this Subsection (a) based on such event.
          (b) Payment upon Termination of Employment Without Cause or for Good
Reason. If Executive’s employment is Terminated by the Company without Cause
pursuant to Subsection 1(a)(i) or by Executive for Good Reason pursuant to
Subsection 1(a)(ii), then in lieu of any further salary payments to Executive
for periods subsequent to the Termination Date, the Company shall pay to
Executive a lump sum amount equal to (A) the amount of Executive’s Unpaid
Incentive Compensation, if any, plus (B) 200% of the sum of (I) the greater of
Executive’s Base Salary currently in effect or the highest of Executive’s Base
Salary in effect at any time during the period commencing two years prior to the
date the Protected Period begins; and (II) the highest amount of Annual
Incentive Compensation Executive received from the Company during the full two
fiscal years of the Company immediately preceding the Protected Period. In the
case of Termination of Employment without Cause, payment shall be made no later
than 30 calendar days following the Termination Date, and in the case of
Termination of Employment for Good Reason, payment shall be made on the first
day of the seventh month following the Termination Date. Notwithstanding any
other provision of this Subsection 1(b) or Section 2 of this Agreement, the
Company shall have no obligation to make the lump-sum payment referred to in
this Subsection 1(b) or to make any Gross-Up Payment unless (X) Executive
executes and delivers to the

 



--------------------------------------------------------------------------------



 



Company a Release and Waiver of Claims and (Y) Executive refrains from revoking,
rescinding or otherwise repudiating such Release and Waiver of Claims for all
applicable periods during which Executive may revoke it.
          (c) Additional Benefits. Following a Termination of the Employment
Period under Subsection 1(a), Executive shall be entitled to the lapse of all
restrictions on transfer and forfeiture provisions on any restricted stock
awards, so that any restricted shares previously awarded to Executive shall be
nonforfeitable and freely transferable thereafter, all on the terms of the
Omnibus Plan or the agreements thereunder.
          (d) Notice of Termination. Any Termination of Employment by the
Company pursuant to Subsection 1(a)(i) or by Executive pursuant to Subsection
1(a)(ii) shall be communicated to the other party hereto by written notice of
Termination, which shall state in reasonable detail the facts upon which the
Termination of Employment has occurred. A Termination of Employment pursuant to
Subsection 1(a)(ii) shall be communicated by Notice of Termination for Good
Reason.
          (e) Notice of Change in Control. The Company shall give Executive
written notice of the occurrence of any event constituting a Change in Control
as promptly as practical, and in no case later than 10 calendar days, after the
occurrence of such event.
          (f) Deemed Termination After Change in Control. In the event of a
Termination of Employment of Executive by the Company without Cause following
the commencement of any discussion with or communication from a third party that
ultimately results in a Change in Control that is also a “change in control”
within the meaning of Section 409A, but prior to the date of such a Change in
Control, and Executive can reasonably demonstrate that such Termination of
Employment was made in connection with or in anticipation of such Change in
Control, then Executive shall be entitled to the benefits provided under
Subsections 1(b) and 1(c) and Section 2, provided that (i) no such payments or
benefits shall be provided prior to such Change in Control; and (ii) any
payments shall be payable within the various timeframes specified in Subsection
1(b) and Section 2, but with such timeframes beginning as of the date of such
Change in Control instead of as of the date of Termination of Employment.
          (g) Set-Off. There shall be no right of set-off or counterclaim
against, or delay in, any payment by the Company to Executive of the Lump-Sum
Payment or any Gross-Up Payment in respect of any claim against or debt or
obligation of Executive, whether arising hereunder or otherwise.
          (h) Interest on Overdue Payments. Without limiting the rights of
Executive at law or in equity, if the Company fails to make the Lump-Sum Payment
or any Gross-Up Payment on a timely basis, the Company shall pay interest on the
amount thereof at an annualized rate equal to the rate in effect, at the time
such payment should have been made, under the 401(k) Plan for loans to
participants in such plan.
          (i) Payments upon Termination of Employment for Good Reason.
Notwithstanding anything herein to the contrary, in the event Executive’s
employment

2



--------------------------------------------------------------------------------



 



Terminates for Good Reason, no payments to which Executive would otherwise be
entitled shall be paid prior to the first day of the seventh month following his
Termination Date.
          2. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined (as hereafter provided) that any payment or
distribution by the Company or any of its Affiliates to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, performance share, performance unit, restricted stock, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing
(individually and collectively, a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) by
reason of being considered “contingent on a change in ownership or control” of
the Company, within the meaning of Section 280G of the Code (or any successor
provision thereto), or to any similar tax imposed by state or local law, or to
any interest or penalties with respect to such taxes (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment or payments (individually and collectively, a “Gross-Up
Payment”). The Gross-Up Payment shall be in an amount such that, after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payment.
          (b) Subject to the provisions of Subsection 2(f), all determinations
required to be made under this Section 2, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required to be paid by the Company to Executive and the amount of
such Gross-Up Payment, if any, shall be made (i) by PricewaterhouseCoopers (or
its successor) (the “Accounting Firm”), regardless of any services that
PricewaterhouseCoopers (or its successor) has performed or may be performing for
the Company, or (ii) if PricewaterhouseCoopers (or its successor) is serving as
accountant or auditor for the individual, entity or group effecting a Change in
Control, or cannot (because of limitations under applicable law or otherwise)
make the determinations required to be made under this Section 2, then by
another nationally recognized accounting firm selected by Executive and
reasonably acceptable to the Company (which accounting firm shall then be the
“Accounting Firm” hereunder). The Company, or Executive if he selects the
Accounting Firm, shall direct the Accounting Firm to submit its determination
and detailed supporting calculations to both the Company and Executive within 30
calendar days after the Termination Date, if applicable, and any such other time
or times as may be requested by the Company or Executive. If the Accounting Firm
determines that any Excise Tax is payable by Executive, the Company shall pay
the required Gross-Up Payment to Executive within five business days after the
Company’s receipt of such determination and calculations with respect to any
Payment to Executive. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall, at the same time as it makes such determination,
furnish the Company and Executive an opinion that Executive has substantial
authority not to report any Excise Tax on his federal, state

3



--------------------------------------------------------------------------------



 



or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Subsection 2(f) and Executive thereafter is
required to make a payment of any Excise Tax, Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible. Any such Underpayment shall be
promptly paid by the Company to, or for the benefit of, Executive as a Gross-Up
Payment within five business days after the Company’s receipt of such
determination and calculations. Notwithstanding any of the foregoing, if the
Executive’s Termination of Employment was for Good Reason, in no event shall any
such payments be made before the first day of the seventh month following such
Termination of Employment.
          (c) The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Subsection 2(b). Any determination by the Accounting Firm as to
the amount of any Gross-Up Payment or Underpayment shall be binding upon the
Company and Executive.
          (d) The federal, state and local income or other tax returns filed by
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive shall make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive shall within five business
days pay to the Company the amount of such reduction.
          (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Subsection
2(b) shall be borne by the Company.
          (f) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than 10
business days after Executive actually receives notice of such claim and
Executive shall further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by Executive).

4



--------------------------------------------------------------------------------



 



Executive shall not pay such claim prior to the earlier of (x) the expiration of
the 30-calendar-day period following the date on which he gives such notice to
the Company and (y) the date that any payment of an amount with respect to such
claim is due. If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:
               (i) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this Subsection
2(f), the Company shall control all proceedings taken in connection with the
contest of any claim contemplated by this Subsection 2(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that Executive may participate therein at his own cost and
expense) and may, at its option, either direct Executive to pay the tax claimed
and file for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay the tax claimed and file for a refund, the
Company shall pay to Executive a Gross-up Payment as defined in (a) above with
respect to the tax claimed and otherwise shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income or other tax,
including interest or penalties with respect thereto, imposed with respect to
such payment, and provided further, however, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of any such
contested claim shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

5



--------------------------------------------------------------------------------



 



          (g) If, after the receipt by Executive of an amount paid by the
Company pursuant to Subsection 2(f), Executive receives any refund with respect
to such claim, Executive shall (subject to the Company’s complying with the
requirements of Subsection 2(f)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto).
          3. Binding Agreement; Successors. This Agreement shall inure to the
benefit of and be binding upon Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company, including,
without limitation, any person acquiring directly or indirectly all or
substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement). The Company shall require any
such successor to assume and agree to perform this Agreement. Failure by the
Company to obtain such succession shall be a breach of this Agreement and shall
entitle Executive to compensation from the Company in the same amount and on the
same terms as the Executive would be entitled to hereunder if the Executive were
to Terminate the Executive’s employment for Good Reason during the Protected
Period, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Termination
Date.
          4. Restrictive Covenants.
          (a) Non-Competition. During the Employment Period and for a period of
two years following the Termination Date, Executive shall not, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner or director with, or have any financial interest in, any business which
is in substantial competition with any business conducted by the Company or by
any group, division or Subsidiary of the Company, in any area where such
business is being conducted at the time of such Termination of Employment.
Ownership of 5% or less of the voting stock of any corporation which is required
to file periodic reports with the Securities and Exchange Commission under the
Exchange Act shall not constitute a violation hereof.
          (b) Non-Solicitation. Executive shall not directly or indirectly, at
any time during the Employment Period and for two years thereafter, solicit or
induce or attempt to solicit or induce any employee, sales representative or
other representative, agent or consultant of the Company or any group, division
or Subsidiary of the Company (collectively, the “RPM Group”) to terminate his,
her or its employment, representation or other relationship with the RPM Group
or in any way directly or indirectly interfere with such a relationship.

6



--------------------------------------------------------------------------------



 



          (c) Confidentiality.
               (i) Executive shall keep in strict confidence, and shall not,
directly or indirectly, at any time during or after the Employment Period,
disclose, furnish, publish, disseminate, make available or, except in the course
of performing his duties of employment hereunder, use any Confidential
Information. Executive specifically acknowledges that all Confidential
Information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the mind or memory of Executive and whether compiled by
the RPM Group, and/or Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the RPM Group to maintain the secrecy of such information, that such
information is the sole property of the RPM Group and that any disclosure or use
of such information by Executive during the Employment Period (except in the
course of performing his duties and obligations hereunder) or after the
Termination of the Employment Period shall constitute a misappropriation of the
RPM Group’s trade secrets.
               (ii) Executive agrees that upon Termination of the Employment
Period, for any reason, Executive shall return to the Company, in good
condition, all property of the RPM Group, including, without limitation, the
originals and all copies of any materials, whether in paper, electronic or other
media, that contain, reflect, summarize, describe, analyze or refer or relate to
any items of Confidential Information.
          5. Notice. All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) when hand delivered, (b) when dispatched by electronic facsimile
transmission (with receipt electronically confirmed), (c) one business day after
being sent by recognized overnight delivery service, or (d) three business days
after being sent by registered or certified mail, return receipt requested,
postage prepaid, and in each case addressed as follows (or addressed as
otherwise specified by notice under this Section):

     
 
  If to Executive:
 
   
 
  Robert L. Matejka
 
  [Mr. Matejka’s home address]

7



--------------------------------------------------------------------------------



 



     
 
  If to the Company:
 
   
 
  RPM International Inc.
 
  2628 Pearl Road
 
  P.O. Box 777
 
  Medina, Ohio 44258
 
  Facsimile: 330-225-6574
 
  Attn: Secretary

          6. Withholding. The Company may withhold from any amounts payable
under or in connection with this Agreement all federal, state, local and other
taxes as may be required to be withheld by the Company under applicable law or
governmental regulation or ruling.
          7. Amendments; Waivers. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, and is signed by Executive and by another executive
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
          8. Jurisdiction. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the conflict of law principles of such State.
Executive and the Company each agree that the state and federal courts located
in the State of Ohio shall have jurisdiction in any action, suit or proceeding
against Executive or the Company based on or arising out of this Agreement and
each of Executive and the Company hereby (a) submits to the personal
jurisdiction of such courts, (b) consents to service of process in connection
with any such action, suit or proceeding and (c) waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction, venue or service of process.
          9. Equitable Relief. Executive and the Company acknowledge and agree
that the covenants contained in Section 4 are of a special nature and that any
breach, violation or evasion by Executive of the terms of Section 4 will result
in immediate and irreparable injury and harm to the Company, for which there is
no adequate remedy at law, and will cause damage to the Company in amounts
difficult to ascertain. Accordingly, the Company shall be entitled to the remedy
of injunction, as well as to all other legal or equitable remedies to which the
Company may be entitled (including, without limitation, the right to seek
monetary damages), for any breach, violation or evasion by Executive of the
terms of Section 4.
          10. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision of Section 4 is found by a court of
competent jurisdiction to be invalid or unenforceable as against public policy,
such court shall exercise its discretion in reforming such provision to the end
that

8



--------------------------------------------------------------------------------



 



Executive shall be subject to such restrictions and obligations as are
reasonable under the circumstances and enforceable by the Company.
          11. Code Section 409A. The benefits under this Agreement generally are
intended to meet the requirements for exemption from Code Section 409A
(including without limitation the exemptions for restricted property, short-term
deferrals and separation payments) and shall be so construed and administered;
however, to the extent any benefit hereunder is not exempt from the application
of Code Section 409A, it shall be administered in compliance with Code
Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be amended as the Company may determine, with the
consent of the Executive (which shall not be unreasonably withheld), to better
secure exemption of each benefit hereunder from, or if exemption is not
reasonably available for such a benefit, to better comply with, the requirements
of Code Section 409A.
          12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          13. Headings; Definitions. The headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. Certain capitalized terms used in this
Agreement are defined on Schedule A attached hereto.
          14. No Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, except as provided in
Section 3.
          15. Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the employment of Executive and supersedes
any and all other agreements, either oral or in writing, with respect to the
employment of Executive.
          16. Enforcement Costs. The Company is aware that upon the occurrence
of a Change in Control the Board of Directors or a stockholder of the Company
may then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute, litigation seeking to have this Agreement
declared unenforceable, or may take, or attempt to take, other action to deny
Executive the benefits intended under this Agreement. In these circumstances,
the purpose of this Agreement could be frustrated. It is the intent of the
Company that Executive not be required to incur the expenses associated with the
enforcement of his rights under this Agreement by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Executive hereunder, nor be bound to
negotiate any settlement of his rights hereunder under threat of incurring such
expenses. Accordingly, if at any time in the two calendar years following a
Termination of Employment during the Protected Period, it should appear to
Executive that the Company has failed to comply with any of its obligations
under this Agreement or the Company or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other legal action designed to deny, diminish or recover from Executive the
benefits intended to be provided to Executive hereunder, and Executive has
complied with all of his obligations under Section 4, then the Company
irrevocably authorizes

9



--------------------------------------------------------------------------------



 



Executive from time to time to retain counsel of his choice at the expense of
the Company as provided in this Section 16 to represent Executive in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. The Company’s obligations
under this Section 16 shall not be conditioned on Executive’s success in the
prosecution or defense of any such litigation or other legal action.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Executive entering
into an attorney-client relationship with such counsel, and in that connection
the Company and Executive agree that a confidential relationship shall exist
between Executive and such counsel. The reasonable fees and expenses of counsel
selected from time to time by Executive as hereinabove provided shall be paid or
reimbursed to Executive by the Company on a regular, periodic basis no later
than 30 days after presentation by Executive of a statement or statements
prepared by such counsel in accordance with its customary practices, up to a
maximum annual amount of $250,000 in each of the two calendar years following
the year in which occurs such Termination of Employment within the Protected
Period; provided, that Executive presents such statement(s) no later than
30 days prior to the end of each such year, and provided further, that if
Executive’s Termination of Employment was for Good Reason, no such payment shall
be made before the first day of the seventh month following such Termination of
Employment. Notwithstanding the foregoing, this Section 16 shall not apply at
any time unless a Change in Control has occurred.
[Remainder of page intentionally blank]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date and year first above written.

            RPM INTERNATIONAL INC.
      By:   /s/ Frank C. Sullivan         Frank C. Sullivan, Chairman and       
Chief Executive Officer        The “Company” 
            /s/ Robert L. Matejka         ROBERT L. MATEJKA        “Executive” 
   

11



--------------------------------------------------------------------------------



 



         

Schedule A
Certain Definitions
     As used in this Agreement, the following capitalized terms shall have the
following meanings:
“Affiliate” of a specified entity means any entity during any period during
which it would be treated, together with the Company, as a single employer for
purposes of Section 414(b) and (c) of the Code.
“Annual Incentive Compensation” means an amount equal to the amount of Incentive
Compensation paid to Executive (without regard to any reduction thereof elected
by Executive pursuant to any qualified or non-qualified compensation reduction
arrangement maintained by the Company), for a completed fiscal year (or for such
shorter period during which Executive has been employed by the Company)
preceding the Termination Date in which the Company paid Incentive Compensation
to executive officers of the Company or in which the Company considered and
declined to pay Incentive Compensation to executive officers of the Company.
“Base Salary” shall mean Executive’s annual base salary as determined by the
Board of Directors from time to time upon recommendation of the Compensation
Committee of the Board and payable in substantially equal monthly installments
at the end of each month.
“Cause” means a determination of the Board of Directors (without the
participation of Executive) of the Company pursuant to the exercise of its
business judgment, that either of the following events has occurred:
(a) Executive has engaged in willful and intentional acts of dishonesty or gross
neglect of duty or (b) Executive has breached Section 4.
“Change in Control” shall mean the occurrence at any time of any of the
following events:
          (a) The Company is merged or consolidated or reorganized into or with
another corporation or other legal person or entity, and as a result of such
merger, consolidation or reorganization less than a majority of the combined
voting power of the then-outstanding securities of such corporation, person or
entity immediately after such transaction are held in the aggregate by the
holders of Voting Stock immediately prior to such transaction;
          (b) The Company sells or otherwise transfers all or substantially all
of its assets to any other corporation or other legal person or entity, and less
than a majority of the combined voting power of the then-outstanding securities
of such corporation, person or entity immediately after such sale or transfer is
held in the aggregate by the holders of Voting Stock immediately prior to such
sale or transfer;

A-1



--------------------------------------------------------------------------------



 



          (c) There is a report filed on Schedule 13D or Schedule TO (or any
successor schedule, form or report), each as promulgated pursuant to the
Exchange Act, disclosing that any person (as the term “person” is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule l3d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 15% or more of the Voting Power;
          (d) The Company files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) that a change in control of the Company has or may have occurred or
will or may occur in the future pursuant to any then-existing contract or
transaction;
          (e) If during any period of two consecutive years, individuals, who at
the beginning of any such period, constitute the Directors cease for any reason
to constitute at least a majority thereof, unless the nomination for election by
the Company’s stockholders of each new Director was approved by a vote of at
least two-thirds of the Directors then in office who were Directors at the
beginning of any such period; or
          (f) The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
          Notwithstanding the foregoing provisions of paragraphs (c) and (d) of
this definition, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement (i) solely because (A) the Company, (B) a Subsidiary,
or (C) any Company-sponsored employee stock ownership plan or other employee
benefit plan of the Company or any Subsidiary, or any entity holding shares of
Voting Stock for or pursuant to the terms of any such plan, either files or
becomes obligated to file a report or proxy statement under or in response to
Schedule 13D, Schedule TO, Form 8-K or Schedule 14A (or any successor schedule,
form or report or item therein) under the Exchange Act, disclosing beneficial
ownership by it of shares of Voting Stock or because the Company reports that a
change in control of the Company has or may have occurred or will or may occur
in the future by reason of such beneficial ownership, (ii) solely because any
other person or entity either files or becomes obligated to file a report on
Schedule 13D or Schedule TO (or any successor schedule, form or report) under
the Exchange Act, disclosing beneficial ownership by it of shares of Voting
Stock, but only if both (A) the transaction giving rise to such filing or
obligation is approved in advance of consummation thereof by the Company’s Board
of Directors and (B) at least a majority of the Voting Power immediately after
such transaction is held in the aggregate by the holders of Voting Stock
immediately prior to such transaction, or (iii) solely because of a change in
control of any Subsidiary.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Confidential Information” means trade secrets and confidential business and
technical information of the RPM Group and its customers and vendors, without
limitation as to

A-2



--------------------------------------------------------------------------------



 



when or how Executive may have acquired such information. Such Confidential
Information shall include, without limitation, the RPM Group’s manufacturing,
selling and servicing methods and business techniques, training, service and
business manuals, promotional materials, vendor and product information, product
development plans, internal financial statements, sales and distribution
information, business plans, marketing strategies, pricing policies, corporate
alliances, business opportunities, the lists of actual and potential customers
as well as other customer information, technology, know-how, processes, data,
ideas, techniques, inventions (whether patentable or not), formulas, terms of
compensation and performance levels of RPM Group employees, and other
information concerning the RPM Group’s actual or anticipated business, research
or development, or which is received in confidence by or for the RPM Group from
any other person and all other confidential information to the extent that such
information is not intended by the RPM Group for public dissemination.
“Director” means a member of the Board of Directors of the Company.
“Earned Incentive Compensation” means the sum of:
          (a) The Unpaid Incentive Compensation; and
          (b) An amount equal to the Annual Incentive Compensation for the most
recent completed fiscal year (or for such shorter period during which Executive
has been employed by the Company) preceding the Termination Date multiplied by a
fraction, the numerator of which is the number of days in the current fiscal
year of the Company that have expired before the Termination Date and the
denominator of which is 365.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
“Good Reason” means a determination by Executive made in good faith that, upon
or after the occurrence of a Change in Control, any of the following events has
occurred without Executive’s express written consent: (a) a significant
reduction in the nature or scope of the title, authority or responsibilities of
Executive from those held by Executive immediately prior to the Change in
Control; (b) a reduction in Executive’s Base Salary from the amount in effect on
the date of the Change in Control; (c) a reduction in Executive’s Annual
Incentive Compensation from the amount of Executive’s Annual Incentive
Compensation for the fiscal year preceding the fiscal year in which the
Termination Date occurs, unless such reduction results solely from the Company’s
results of operations; (d) the failure by the Company to offer to Executive an
economic value of benefits reasonably comparable to the economic value of
benefits under the Benefit Plans in which Executive participates at the time of
the Change in Control; (e) the purported Termination of the Executive’s
Employment which is not effected pursuant to Sections 1(d) and 5 of this
Agreement, which purported Termination of Employment shall not be effective for
purposes of this Agreement; or (f) the failure by the Company to comply

A-3



--------------------------------------------------------------------------------



 



with and satisfy Section 3 of this Agreement, relating to the assumption of the
Agreement by any successor entity.
“Gross-Up Payment” shall have the meaning given such term in Section 2(a).
“Incentive Compensation” shall mean any cash incentive compensation for a fiscal
year as the Board of Directors determines to pay to Executive based on the
Compensation Committee’s recommendation
“Lump-Sum Payment” means the lump-sum payment that may be payable to Executive
pursuant to the first sentence of Subsection 1(b).
“Notice of Termination for Good Reason” means a written notice delivered by
Executive in good faith to the Company under Subsection 1(a)(ii) setting forth
in reasonable detail the facts and circumstances that have occurred and that
Executive claims in good faith to be an event constituting Good Reason.
“Omnibus Plan” means the RPM International Inc. 2004 Omnibus Equity and
Incentive Plan.
“Protected Period” means that period of time commencing on the date of a Change
in Control and ending two years after such date.
“Release and Waiver of Claims” means a written release and waiver by Executive,
to the fullest extent allowable under applicable law and in form reasonably
acceptable to the Company, of all claims, demands, suits, actions, causes of
action, damages and rights against the Company and its Affiliates whatsoever
which he may have had on account of his Termination of Employment, including,
without limitation, claims of discrimination, including on the basis of sex,
race, age, national origin, religion, or handicapped status, and any and all
claims, demands and causes of action for severance or other termination pay.
Such Release and Waiver of Claims shall not, however, apply to the obligations
of the Company arising under this Agreement, any indemnification agreement
between Executive and the Company, any retirement plans, any stock option
agreements, COBRA Continuation Coverage or rights of indemnification Executive
may have under the Company’s Certificate of Incorporation or By-laws (or
comparable charter document) or by statute.
“Subsidiary” means a corporation, company or other entity (a) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(b) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.
“Termination of Employment” means the separation from service within the meaning
of Section 409A of the Code, of Executive with the Company and all of its
Affiliates, for any reason, including without limitation, quit, discharge, or
retirement, or a leave of

A-4



--------------------------------------------------------------------------------



 



absence (including military leave, sick leave, or other bona fide leave of
absence such as temporary employment by the government if the period of such
leave exceeds the greater of six months, or the period for which Executive’s
right to reemployment is provided either by statute or by contract) or permanent
decrease in service to a level that is no more than Twenty Percent (20%) of its
prior level. For this purpose, whether a Termination of Employment has occurred
is determined based on whether it is reasonably anticipated that no further
services will be performed by Executive after a certain date or that the level
of bona fide services Executive will perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than Twenty Percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services if Executive has been
providing services less than 36 months). The terms “Terminate” or “Terminated,”
when used in reference to Executive’s employment or the Employment Period, shall
refer to a Termination of Employment as set forth in this paragraph.
“Termination Date” means the effective date of Executive’s Termination of
Employment.
“Unpaid Incentive Compensation” means an amount equal to the amount of any
Incentive Compensation payable but not yet paid for the fiscal year preceding
the fiscal year in which the Termination Date occurs. If the Compensation
Committee has determined such amount prior to the Termination Date, then such
amount shall be the amount so determined by the Compensation Committee. If the
Compensation Committee has not determined such amount prior to the Termination
Date, then such amount shall equal the amount of the Annual Incentive
Compensation for the most recent fiscal year preceding the fiscal year in which
the Termination Date occurs for which Incentive Compensation has been paid. For
purposes of this definition, any Incentive Compensation deferred by Executive
pursuant to any qualified or non-qualified compensation reduction arrangement
maintained by the Company, including, without limitation, the Deferred
Compensation Plan, shall be deemed to have been paid on the date of deferral.
“Voting Power” means, at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
Directors.
“Voting Stock” means, at any time, the then-outstanding securities entitled to
vote generally in the election of Directors.

A-5